Case 3:20-cv-00441-RJD Document 1-1 Filed 05/12/20 Page 1 of 6 Page ID #6




       EXHIBIT A
 Case 3:20-cv-00441-RJD Document 1-1 Filed 05/12/20 Page 2 of 6 Page ID #7
                                                                                                                            FILED
                                                                                                                4113/2020 1;59 PM
                                  IN THE CIRCUI'I' COURT                                                               Lisa Fallon
                                TWENTIETH JUDICIAL CIRCUIT                                          CLERK QF THE CIRCUIT COURT
                                 MONROE COLJNTY, ILLINOIS                                              MONROE. COUNTY, ILLINOIS


 INDEPENDENT SERVICE PROVIDER,
 LLC,

     Plaintiff,
                                                                 No. X'X-
       V.

 NATIONAL UNION FIRE INSURANCE                                      2020L12
 COMPANY OF PITTSBURGIi, PA AND
 ITS AFFILIA'I'ES,
 Serve: Melissa DeKoven
 2710 Gateivay Oaks Drive, Suite 150N
 Sacramento, CA 95833-3505

    Defendant.

                                            SUMMONS

To the defendant: lvTational Union Fire Insurance Company of Pittsburgh, PA and its Aftiliates
       YOU ARE SUMMONED and required to Iile an aiiswer in this case, or otherwise iile your
appearance, in the office of the clerk of this courl at t~Eonroe t'~unty C;ottr#lrcaus+e, 100 Socjth
MaW.9tretrti; W,aWrl6o,,tllinois; within 30 days after service of this summons, not counting the day
of service. IF YOtJ FAIL TO DO S0, A JUDGMENT BY DEFAULT MAY BE TAKEN
AGAINS=i' YOU=FOR THE RELIEF ASKEDZN TIIE COMPLAINT,

To the off.icer:

        I:'his sunmons must be returned by the officer or other persons to whorn it was given for
seivice, with indorsement of service and fees, if any, irnmediately after service. If service cannot be
inade, this summons shall be returned so indorsed. T'his summons may not be served later than 30
days after its date.

                                               witrzos}                       April 13 , 9020
(Seal oi' court)

                                               CleoLathd Court
                                                  .Isl Jeanie Reitz
                                               Associate Clerk of the Court

Name:         Mark C. Scoggins 402530384
Attorney for Petitioner
Address       121 W. Legion A:ve,
City          Columbia, IL 62236-0167
Telephone     618-281.-7111
mscogginsLcrowderscoggiYis.com
                                        llate of service;                                                     ^, 2020.
                                               (To bu insertec9 hy ofricer on copy left with (lefendant or other person)
    Case 3:20-cv-00441-RJD Document 1-1 Filed 05/12/20 Page 3 of 6 Page ID #8
2020L12
                               SHEIUFF'S FFES

                             Serviceand return .....,........,....... .....................$

                             Miles

                             Total . ..............,,.:,:..#...........:.:,...... ..:...:.....:.:....$

              I certify that I served this summons on defendants as follows;

   (a)        -      (Individual defendants-personal):

           By ieaving a copy and a copy of the complairit with each individual defendant personally, as
    follows:

                   Name of Defendant                                                               Date of Service




    (b)       -      (Individual defendants - abode):                          .,..

            By leaving a copy and a copy of the complaint at the usual place of abode of each individual
    defendant with a person of the family; or a person residing there, of the age of 13 years or upwards,
    informing that person of the coritents of the summons, and also by sending a copy of the summons
    and of the complaint in a sealed envelope with postage fully prepaid, addressed to each individual
    defendant at his or h.er usual place of abode, as follows;

   Name of defendant               Person with whom                            Date of Service                  Date of mailing
                                          left



    (c)       -       (Corporate defendants):

           By leaving a copy and a eopy of thQ complaint with the registered agent, officer or agent of
    each defendant coi-poration, as follows;

            Defendant Corporation                        Registered agent, officer or                        Date of Service
                                                                    agent



    (d) -     (Other sei-vice):



                                                                                          Sheriff of                     Counl.y
                                                                 BY_                                       . Deputy
  Case 3:20-cv-00441-RJD Document 1-1 Filed 05/12/20 Page 4 of 6 Page ID #9
                                                                                                           FILED
                                                                                               4l1312020 1:59 PM
                                                                                                      Lisa Fallon
                                                                                   CLERK OF TNE CIRCUIT COURT
                                                                                      MONROE COUNTY, ILLINOIS

                                  IN THE CIRCUIT aCOURT
                      TWENTIETH JUDICIAL CIRCUIT OF ILLINOIS
                                MONROE COUNTY

INDEPENDENT SERVICE               .          )
PROVIDER, LLC,                               )
                                             }
               . Plaintiff,                  )
                                             }.
vti.                                         )                 Case NAW-
                           ..                )
NATIONAL UNION FIRE                          }
INSURANCE COMPANY OF                         }                   2020L12
PITTSI3UIZCYH, PA, and ITS                   )
AFFILIATES,                                  )

               Defendants.                    )


                                          COMPLAINT

                               I. DeclaratojT Judomenf Actit►n

        COMES NOW Plaintiff, Independent Service Pr.ovider, LLC, and for its Complaint for

                                                        taional Union Fire Insurance
Deelaratory Judgment-under-73SILCS-6/3=701 agains-De en an

Cornpany of Pittsburgh, PA and its affiliates, states as foIlows:

        1.      PlaintifF is currently a resident of the City of Madison, County of Madison, State

of Illinois.

        2.      Defendant National Union Fire Insurance Company of Pittsburgh, PA, is an

insurance corporation which does business in Monroe County, State of Itlinois.

        3.      Plaintiff's cause of action arises   out   of transactions that occurred in Madison

County, St. Clair County, and Monroe County, Illinois,

        4.      Plaintiff made deposits of money with Defendant pursuant to an insurance

contract wlueh set up aai "insuranee prograni" in the,course of their business transactions with

each other.
 Case 3:20-cv-00441-RJD Document 1-1 Filed 05/12/20 Page 5 of 6 Page ID #10




       5.      Defendant is now indebted to Plaintiff and in possession of the sum of

$160,000.00 belonging to Plaintiff that was deposited in escrow with Defendant as security for

claim deductibles under a certain insurance policy #9882141.

       6.      Plaintiff has repeatedly asked Defendant for an aceounting of the deductibles and

the refund of the escrow amounts in excess of the deductibles owed to Plaintiff but has not

reeeived such an accounting.

       7.      According to Plaititiff's calculations, Defendant owes Plaintiff the suin of

$1.60,000A0 in escrow fluids.

       8.      Plaintiff has demanded the refund of these sums, but Defendant has not caused

remittance and, consequently, Plaintiff has not received a refund.

       WHEREFORE, by reasons of the above, Plaintiff prays that this Court enter an Order as

follows:

               A. Declaring and ordering that Defendant make a specific accounting to Plaintiff

                   providing specific records of escrow ftmds used for deductibles pursuant to

                   the "insurance program" existing between the parties and further determining

                   the amount due to Plaintiff; arid

               B. Entering Judgnient for Plaintiff and against Defendant for the amotint of funds

                   due to Plaintiff; and

               C. T'or such other further and additional relief that may be just and equitable.

                       II.      State= Action I'carswant to 211.5 XL+CS.51155

       COMES NOW Plaintiff, Independent Service Provider, LLC, and for Count II of its

Complaint pursuant to 215 ILCS 5/155, states as follows:




                                                 2
Case 3:20-cv-00441-RJD Document 1-1 Filed 05/12/20 Page 6 of 6 Page ID #11




       1.      Plaintiff repeats and realleges paragraphs 1 through 8 of Count I as if fully stated

herein as paragraphs 1 through 8 of Count II of this Complaint.

       9.      The aforementioned actions constitute a breach of Defendant.'s duty to treat its

insured with good faith and fair dealing, and furthermore is vexatious, unreasonable and

calculated to cause unreasonable delay in settling Plaintiff s claim against Defendant.

       WHEREFORE, Plaintiff respectfiilly prays that this Court award to Plaintiff judgment

agaiiist Defendant National 'Union Fire Insurance Company of Pittsburgh, PA atid its affiliates as

follows:

               A. An additional sum of 60% of the amount which this Court or jury finds that

                   Plaintiff is erititled to recover against Defendant, exclusive of costs;

               B. An additional surn of $60,000.00; and

               C. The excess of the amount wliieh the Court -or juiy finds such party is entitled

                   to recover, exclusive of costs, over the aniount, if any_, which the company

                   offered to pay in settlement of the claim prior to the action.


                                              CROWDEI2 & SCOGGINS, LTD.

                                              By;         15/ Mark C. scoggins
                                                       Mark C. Scoggins #02530384
                                                       Attorney. for Plaintiff

CROWDER & SCOGGINS, LTD.
Attorneys at Law
121 West Legion Avenue
P.O. Box 167
Columbia, Illinois 62236
Tel ephone: 618/2 81-7111
Facsimile: 618/281-7115
